Citation Nr: 1444035	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-27 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel
INTRODUCTION

The Veteran had active duty training from August 2003 to February 2004 and active duty from August 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA general examination and a VA respiratory examination in connection with her claim in October 2007.  However, the examiners did not provide any etiological opinion.

In December 2013, the RO issued a notice letter to the Veteran, which indicated that a new VA examination was being scheduled in connection with her claim.  Review of the claims file shows that this examination was subsequently cancelled by the VA medical facility when its staff was unable to contact the Veteran.  As such, the facility noted a failure to report.  It is unclear, however, what steps the VA facility took to contact the Veteran.  As such, the Veteran should be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a respiratory disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.
 
2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any respiratory disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran's VA medical records reflect a diagnosis of asthma and bronchitis.  The October 2007 VA examiner also diagnosed the Veteran with a mild decrease in diffusion.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a respiratory disorder that is causally or etiologically related to her military service, to include her exposure to environmental hazards while serving in Iraq and to engine fumes from a gun truck.  

If the Veteran has respiratory symptoms that cannot be attributed to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the disorder under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The AOJ should notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



